People v Jones (2018 NY Slip Op 03546)





People v Jones


2018 NY Slip Op 03546


Decided on May 16, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2010-03114
 (Ind. No. 3745/07)

[*1]The People of the State of New York, respondent, 
vAnthony Jones, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Sholom J. Twersky, and Kenneth Blake of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Raymond Guzman, J.), rendered March 16, 2010, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, and aggravated criminal contempt, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
We agree with the Supreme Court's determination to deny the defendant's challenge for cause to a prospective juror. Contrary to the defendant's contention, the record established that the prospective juror was sufficiently proficient in the English language to serve as a juror (see CPL 270.20[1][a]; People v Harris, 63 AD3d 480; People v Chohan, 254 AD2d 124).
The Supreme Court also providently exercised its discretion in limiting the cross-examination of the complainant (see People v Roussopoulos, 261 AD2d 559; People v Ashner, 190 AD2d 238, 246-248).
RIVERA, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court